DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1,10,19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,10,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub 2017/0285844 A1) in view of Liu et al. (US Pub. 2016/0378334 A1), Lee et al. (US Pub. 2022/0197581 A1) and further in view of Gleeson et al. (US Pub 2019/0339804 A1).
Regarding claim 1; Park teaches a screen wake-up method (Figs.66,68; a screen wake-up method), which is applied to a terminal (an electronic device 700, Fig.7) comprising a plurality of different screens (Fig.7, three different screens 711, 712, and 713) including a main screen (a first screen 711, as annotated in Fig.7 below) on a front side of the terminal (see Fig.7) and an auxiliary screen (a second screen 712, Fig.7 below) on a reverse side of the terminal (Fig.7), the reverse side having a non-screen area (Fig.7, a non-screen area) other than a rear camera (Fig.7, a rear camera 7031).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second screen 712)][AltContent: textbox (First screen 711)][AltContent: textbox (Non-screen area)]
    PNG
    media_image1.png
    800
    459
    media_image1.png
    Greyscale

Park does not teach the screen wake-up method comprising: in response to detecting a wake-up operation, determining a first screen between the main screen and the auxiliary screen; and waking up the first screen, and keeping other screens except for the first screen among the plurality of different screens in a non-wake-up state.
Liu teaches the screen wake-up method comprising: in response to detecting a wake-up operation(step 302, para. [0085-0088], in response to a detection of a first preset operation (e.g., a sliding gesture) in a target display region, the method enables the activated state in the target display region), determining a first screen between the main screen and the auxiliary screen (Fig.3A, the display screen is divided into a plurality of display regions (i.e., a plurality of screens). Para. [0085], the target display region is activated in response to detecting the first preset operation performed in the target display region); and waking up the first screen (para. [0085]), and keeping other screens except for the first screen among the plurality of different screens in a non-wake-up state (para. [0087,0088], display regions are not corresponding to the first preset operation are still in the screen-off state).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the screen wake-up method of Park to include the teaching of Liu of providing a display divided into a plurality of display regions; and selectively activating a target display region in response to a preset operation in the target display region. The motivation would have been in order to reduce power consumption (Liu, para. [0126]).
Park and Liu does not teach double-tap wake-up operation.
	Lee teaches double-tap wake-up operation (para. [0224,0225,0269], a double tap gesture may be applied to a second display unit 250 to wake the second display unit 250 from an inactive state into an active state).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of controlling the display device of Park and Liu to include the teaching of Lee of waking up a display unit in response to a double tap gesture on the display unit. The motivation would have been in order to improve the user experience.
Park does not teach the terminal comprising a light sensor; determining whether ambient light intensity detected by the light sensor is greater than or equal to an ambient light intensity threshold; when the ambient light intensity detected by the light sensor is greater than or equal to the ambient light intensity threshold, determining that a screen wake-up operation is performed on the terminal.
Gleeson teaches the terminal comprising a light sensor (para. [0299], a device comprises an ambient light sensor); determining whether ambient light intensity detected by the light sensor is greater than or equal to an ambient light intensity threshold; when the ambient light intensity detected by the light sensor is greater than or equal to the ambient light intensity threshold, determining that a screen wake-up operation is performed on the terminal (para. [0299], the device does not transition from a display-off state to a display-on state when it is detected that the device is inside of a pocket (e.g., based on inputs from the ambient light sensor). It is understood that if the ambient light is detected to be lower than a threshold level (i.e., when the device is in side of a pocket, the ambient is dark), the device does not transition to the display-on state. Otherwise, if the ambient light is detected to be greater than the threshold level (i.e., when the ambient light is brighter), the device may transition from the display-off state to the display-on state).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of controlling an electronic device of Park, Liu, and Lee to include the teaching of Gleeson of providing an ambient light sensor; and transitioning a device from a display-off state to a display-on state if ambient light is detected to be greater than a threshold level. The motivation would have been in order to reduce false wake-up triggering.
Regarding claim 10; Park teaches a screen wake-up device (Figs.1 and 7, an electronic device), which is applied to a terminal (an electronic device 700, Fig.7) comprising a plurality of different screens (Fig.7, three different screens 711, 712, and 713) including a main screen (a first screen 711, as annotated in Fig.7 below) on a front side of the terminal (see Fig.7) and an auxiliary screen (a second screen 712, Fig.7 below) on a reverse side of the terminal (Fig.7), the reverse side having a non-screen area (Fig.7, a non-screen area) other than a rear camera (Fig.7, a rear camera 7031), and the screen wake-up device comprising: a processor (Fig.1, a processor 120); and memory for storing instructions executable by the processor (a memory 130).
Park does not teach the processor is configured to: in response to detecting a wake-up operation, determining a first screen between the main screen and the auxiliary screen; and waking up the first screen, and keeping other screens except for the first screen among the plurality of different screens in a non-wake-up state.
Liu teaches the processor is configured to: in response to detecting a wake-up operation(step 302, para. [0085-0088], in response to a detection of a first preset operation (e.g., a sliding gesture) in a target display region, the method enables the activated state in the target display region), determining a first screen between the main screen and the auxiliary screen (Fig.3A, the display screen is divided into a plurality of display regions (i.e., a plurality of screens). Para. [0085], the target display region is activated in response to detecting the first preset operation performed in the target display region); and waking up the first screen (para. [0085]), and keeping other screens except for the first screen among the plurality of different screens in a non-wake-up state (para. [0087,0088], display regions are not corresponding to the first preset operation are still in the screen-off state).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the screen wake-up method of Park to include the teaching of Liu of providing a display divided into a plurality of display regions; and selectively activating a target display region in response to a preset operation in the target display region. The motivation would have been in order to reduce power consumption (Liu, para. [0126]).
Park and Liu does not teach double-tap wake-up operation.
	Lee teaches double-tap wake-up operation (para. [0224,0225,0269], a double tap gesture may be applied to a second display unit 250 to wake the second display unit 250 from an inactive state into an active state).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of controlling the display device of Park and Liu to include the teaching of Lee of waking up a display unit in response to a double tap gesture on the display unit. The motivation would have been in order to improve the user experience.
Park does not teach the terminal comprising a light sensor; determining whether ambient light intensity detected by the light sensor is greater than or equal to an ambient light intensity threshold; when the ambient light intensity detected by the light sensor is greater than or equal to the ambient light intensity threshold, determining that a screen wake-up operation is performed on the terminal.
Gleeson teaches the terminal comprising a light sensor (para. [0299], a display comprises an ambient light sensor); determining whether ambient light intensity detected by the light sensor is greater than or equal to an ambient light intensity threshold; when the ambient light intensity detected by the light sensor is greater than or equal to the ambient light intensity threshold, determining that a screen wake-up operation is performed on the terminal (para. [0299], a device does not transition from a display-off state to a display-on state when it is detected that the device is inside of a pocket (e.g., based on inputs from an ambient light sensor). It is understood that if the ambient light is detected to be lower than a threshold level (i.e., when the device is in side of a pocket, the ambient is dark), the device does not transition to the display-on state. Otherwise, if the ambient light is detected to be greater than the threshold level, the device may transition to the display-on state).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of controlling an electronic device of Park, Liu, and Lee to include the teaching of Gleeson of providing an ambient light sensor; and transitioning a device from a display-off state to a display-on state if ambient light is detected to be greater than a threshold level. The motivation would have been in order to reduce false wake-up triggering.
Regarding claim 19; Park teaches a non-transitory computer-readable storage medium having instructions stored thereon (Figs.1 and 7, para. [0082], an electronic device comprises a memory 130), wherein when the instructions are performed by a processor of a terminal (Fig.1, a processor 120); a screen wake-up method is implemented by the terminal (see Fig.66); wherein the screen wake-up method is applied to the terminal (an electronic device 700, Figs. 7 and 66) comprising at least a main screen (a first screen 711, as annotated in Fig.7 below) on a front side of the terminal (see Fig.7) and an auxiliary screen (a second screen 712, Fig.7 below) on a reverse side of the terminal (Fig.7), the reverse side having a non-screen area (Fig.7, a non-screen area) other than a rear camera (Fig.7, a rear camera 7031).
Park does not teach the processor is configured to: in response to detecting a wake-up operation, determining a first screen between the main screen and the auxiliary screen; and waking up the first screen, and keeping other screens except for the first screen among the plurality of different screens in a non-wake-up state.
Liu teaches the screen wake-up method comprises: in response to detecting a wake-up operation(step 302, para. [0085-0088], in response to a detection of a first preset operation (e.g., a sliding gesture) in a target display region, the method enables the activated state in the target display region), determining a first screen between the main screen and the auxiliary screen (Fig.3A, the display screen is divided into a plurality of display regions (i.e., a plurality of screens). Para. [0085], the target display region is activated in response to detecting the first preset operation performed in the target display region); and waking up the first screen (para. [0085]), and keeping other screens except for the first screen among the plurality of different screens in a non-wake-up state (para. [0087,0088], display regions are not corresponding to the first preset operation are still in the screen-off state).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the screen wake-up method of Park to include the teaching of Liu of providing a display divided into a plurality of display regions; and selectively activating a target display region in response to a preset operation in the target display region. The motivation would have been in order to reduce power consumption (Liu, para. [0126]).
Park and Liu does not teach double-tap wake-up operation.
	Lee teaches double-tap wake-up operation (para. [0224,0225,0269], a double tap gesture may be applied to a second display unit 250 to wake the second display unit 250 from an inactive state into an active state).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of controlling the display device of Park and Liu to include the teaching of Lee of waking up a display unit in response to a double tap gesture on the display unit. The motivation would have been in order to improve the user experience.
Park does not teach the terminal comprising a light sensor; determining whether ambient light intensity detected by the light sensor is greater than or equal to an ambient light intensity threshold; when the ambient light intensity detected by the light sensor is greater than or equal to the ambient light intensity threshold, determining that a screen wake-up operation is performed on the terminal.
Gleeson teaches the terminal comprising a light sensor (para. [0299], a display comprises an ambient light sensor); determining whether ambient light intensity detected by the light sensor is greater than or equal to an ambient light intensity threshold; when the ambient light intensity detected by the light sensor is greater than or equal to the ambient light intensity threshold, determining that a screen wake-up operation is performed on the terminal (para. [0299], a device does not transition from a display-off state to a display-on state when it is detected that the device is inside of a pocket (e.g., based on inputs from an ambient light sensor). It is understood that if the ambient light is detected to be lower than a threshold level (i.e., when the device is in side of a pocket, the ambient is dark), the device does not transition to the display-on state. Otherwise, if the ambient light is detected to be greater than the threshold level, the device may transition to the display-on state).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of controlling an electronic device of Park, Liu, and Lee to include the teaching of Gleeson of providing an ambient light sensor; and transitioning a device from a display-off state to a display-on state if ambient light is detected to be greater than a threshold level. The motivation would have been in order to reduce false wake-up triggering.
Regarding claim 20; Park, Liu, Lee, and Gleeson teach the screen wake-up method according to claim 1 as discussed above. Park further teaches a mobile terminal implementing the screen wake-up method (an electronic device 101 may include a smart phone, a tablet, a mobile phone..., Fig.1, para. [0073]); the plurality of different screens including the main screen on the front side of the terminal and the auxiliary screen on the reverse side of the terminal, the reverse side further comprising the non- screen area other than the rear camera (see Fig.7).
	Park does not teach the mobile terminal is configured to wake up only one screen designated by the user between the main screen and the auxiliary screen while keeping non-user-designated screens among the plurality of different screens in a non-awake state, thereby reducing power consumption.
	Liu teaches the mobile terminal is configured to wake up only one screen designated by the user between the main screen and the auxiliary screen while keeping non-user-designated screens among the plurality of different screens in a non-awake state, thereby reducing power consumption (see the analysis of claim 1 above. Para. [0126], Liu further states that it would enhance the effect of power saving). The motivation is the same as the rejection of claim 1.
	Park and Liu does not teach the light sensor.
	Gleeson teaches the light sensor (see the analysis of claim 1). The motivation is the same as the rejection of claim 1.
Claims 3,4,12,13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub 2017/0285844 A1) in view of Liu et al. (US Pub. 2016/0378334 A1), Lee et al. (US Pub. 2022/0197581 A1), and  Gleeson et al. (US Pub 2019/0339804 A1) as applied to claims 1 and 10 above, and further in view of Lemay et al. (US Pub. 2021/0191600 A1).
Regarding claim 3; Park, Liu, Lee, and Gleeson teach the screen wake-up method according to claim 1 as discussed above. 
Park, Liu, Lee, and Gleeson do not explicitly teach the detecting the double-tap wake-up operation comprises: in response to detecting that a time interval between occurrences of two consecutive touch events is less than a first time interval threshold; and both an absolute value of an abscissa difference and an absolute value of an ordinate difference of touch coordinates of the two consecutive touch events are less than a coordinate difference threshold, determining that the double-tap wake-up operation is detected.
Lemay teaches the detecting the double-tap wake-up operation comprises: in response to detecting that a time interval between occurrences of two consecutive touch events is less than a first time interval threshold (para. [0151], a double tap input includes two consecutive tap inputs performed with a duration between two tap inputs being less than a threshold amount of time); and both an absolute value of an abscissa difference and an absolute value of an ordinate difference of touch coordinates of the two consecutive touch events are less than a coordinate difference threshold, determining that the double-tap wake-up operation is detected (para. [0151,0205], a double tap input includes two consecutive taps at about the same location. Therefore, Lemay implies that an absolute value of an abscissa difference and an absolute value of an ordinate difference of two consecutive taps are less than a coordinate difference threshold (i.e., the absolute differences of abscissa and ordinate of two consecutive taps are nearly equal to zero)).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Park, Liu, Lee, and Gleeson of performing a double tap to wake up a display screen to include the teaching of Lemay of defining a double tap as including two consecutive taps performed at the same location and with a duration between two taps less than a threshold amount of time. The motivation would have been in order to create a unique double tap input (e.g., different from single taps or a displaced double tap).
Regarding claim 4; Park, Liu, Lee, Gleeson, and Lemay teach the screen wake-up method according to claim 3 as discussed above. Park, Liu, Gleeson, and Lemay do not teach determining touch coordinates corresponding to a last touch event in the two consecutive touch events; and determining a screen to which the touch coordinates corresponding to the last touch event belongs as the first screen.
	Lee teaches determining touch coordinates corresponding to a last touch event in the two consecutive touch events; and determining a screen to which the touch coordinates corresponding to the last touch event belongs as the first screen (para. [0224,0225,0269], a double tap gesture may be applied to a second display unit 250 to wake the second display unit 250 from an inactive state into an active state. In other words, if it is determined that a location of the double tap input (e.g., last tap of two consecutive taps) is in the second display unit 250, the second display unit 250 is woken up). 
The motivation is the same as the rejection of claim 1.
Regarding claim 12; Park, Liu, Lee, and Gleeson teach the screen wake-up device of claim 10 as discussed above. The limitation of claim 12 is substantially similar to claim 3. Thus, claim 12 is rejected based on the same analysis as claim 3 above.
Regarding claim 13; Park, Liu, Lee, Gleeson, and Lemay teach the screen wake-up device of claim 12 as discussed above. The limitation of claim 13 is substantially similar to claim 4. Thus, claim 13 is rejected based on the same analysis as claim 4 above.
Claims 5,14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub 2017/0285844 A1) in view of Liu et al. (US Pub. 2016/0378334 A1), Lee et al. (US Pub. 2022/0197581 A1), and Gleeson et al. (US Pub 2019/0339804 A1) as applied to claims 1 and 10 above, and further in view of Formichelli et al. (US Pub. 2021/0365159 A1).
Regarding claim 5; Park, Liu, Lee, and Gleeson teach the screen wake-up method according to claim 1 as discussed above. 
Park does not teach in response to detecting two consecutive back tapping operations, and a time interval between occurrences of the two consecutive back tapping operations is less than a second time interval threshold, determining that the double-tap wake-up operation is detected.
	Lee teaches in response to detecting two consecutive tapping operations, determining that the double-tap wake-up operation is detected (see the analysis of claim 1 above). The motivation is the same as the rejection of claim 2.
	Formichelli teaches in response to detecting two consecutive back tapping operations, and a time interval between occurrences of the two consecutive back tapping operations is less than a second time interval threshold (Fig.8, para. [0014,0147], a double-tap gesture is performed on a back of a mobile electronic device. The double-tap gesture includes two consecutive taps occurred within a threshold amount of time).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of controlling the display device of Park, Liu, Lee, and Gleeson to include the teaching of Formichelli of controlling operation of a mobile electronic device by performing a double tap gesture of a back of the mobile electronic device. The motivation would have been in order to improve the user experience.
Regarding claim 14; Park, Liu, Lee, and Gleeson teach the screen wake-up device of claim 10 as discussed above. The limitation of claim 14 is substantially similar to claim 5. Thus, claim 14 is rejected based on the same analysis as claim 5 above.
Claims 6,15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub 2017/0285844 A1) in view of Liu et al. (US Pub. 2016/0378334 A1), Lee et al. (US Pub. 2022/0197581 A1), Gleeson et al. (US Pub 2019/0339804 A1), and Formichelli et al. (US Pub. 2021/0365159 A1) as applied to claims 5 and 14 above, and further in view of Cho et al. (US Pub. 2022/0044655A1) and Martynov et al. (US Pub. 2014/0184471 A1).
Regarding claim 6; Park, Liu, Lee, Gleeson, and Formichelli teach the screen wake-up method according to claim 5 as discussed above. Park, Liu, Lee, Gleeson, and Formichelli do not teach determining a screen facing the user based on a face recognition component and/or an acceleration sensor of the terminal, and determining the screen facing the user as the first screen; wherein, the screen facing the user comprises a screen where the face recognition component is located, and/or a screen where an acceleration direction generated by the back tapping operations detected by the acceleration sensor is opposite.
	Cho teaches determining a screen facing the user; and determining the screen facing the user as the first screen (Fig. 9, para. [0189,0255], Cho discloses a method of activating only one area (e.g., first area 930a) of the display 930 which faces the user using a camera sensor).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of controlling the display device of Liu, Lee, and Formichelli to include the teaching of Cho of activating a first display screen in response to detecting that a user is looking at the first display screen. The motivation would have been in order to facilitate the activation of the display screen.
	Martynov teaches determining a screen facing the user based on a face recognition component and/or an acceleration sensor of the terminal, wherein, the screen facing the user comprises a screen where the face recognition component is located, and/or a screen where an acceleration direction generated by the back tapping operations detected by the acceleration sensor is opposite (Figs.2-5 and [1002], Martynov discloses a display device comprising a first display (front side) in a first major face and a second display (back side) in a second major face. The display device further comprises cameras provided on the first major face and the second major face for performing facial recognition to detect which display a user is looking at).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of activating a display screen in response to detecting which display screen a user is looking at as taught by Liu, Lee, Cho, and Formichelli to include the teaching of Martynov of providing cameras on a front side and a back side of a display device to perform facial recognition to detect which display a user is looking at. The motivation would have been in order to detect a user correctly.
Regarding claim 15; Park, Liu, Lee, Gleeson, and Formichelli the screen wake-up device of claim 14 as discussed above. The limitation of claim 15 is substantially similar to claim 6. Thus, claim 15 is rejected based on the same analysis as claim 6 above.
Claims 8,17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub 2017/0285844 A1) in view of Liu et al. (US Pub. 2016/0378334 A1), Lee et al. (US Pub. 2022/0197581 A1), Gleeson et al. (US Pub 2019/0339804 A1) as applied to claims 1 and 10 above, and further in view of Reddy Koki et al. (US Pub. 2020/0125371 A1).
Regarding claim 8; Park, Liu, Lee, and Gleeson teach the screen wake-up method according to claim 1 as discussed above. Park, Liu, Lee, and Gleeson do not teach that after the first screen is woken up, the screen wake-up method further comprises: in response to that a running instruction is not detected within a first time threshold, adjusting the first screen to the non-wake-up state after the first time threshold is passed.
	Reddy Koki teaches after the first screen is woken up, the screen wake-up method further comprises: in response to that a running instruction is not detected within a first time threshold, adjusting the first screen to the non-wake-up state after the first time threshold is passed (para. [0022], Reddy Koki discloses a method of putting displays 102 and 104 in a wake state or a sleep state. In particular, the display may have an auto-lock type feature where if the contents of the display do not change over a period of time, the display may be automatically put to sleep).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of controlling the display device as taught by Park, Liu, Lee, and Gleeson to include the teaching of Reddy Koki of putting a display currently into a sleep state if the contents of the display are not changed over a period of time. The motivation would have been in order to reduce power consumption (Reddy Koki, para. [0022]).
Regarding claim 17; Park, Liu, Lee, and Gleeson teach the screen wake-up device of claim 10 as discussed above. The limitation of claim 17 is substantially similar to claim 8. Thus, claim 17 is rejected based on the same analysis as claim 8 above.
Claims 9,18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub 2017/0285844 A1) in view of Liu et al. (US Pub. 2016/0378334 A1), Lee et al. (US Pub. 2022/0197581 A1), Gleeson et al. (US Pub 2019/0339804 A1) as applied to claims 1 and 10 above, and further in view of Gruhlke et al. (US Pub. 2022/0164421 A1).
Regarding claim 9; Park, Liu, Lee, and Gleeson teach the screen wake-up method according to claim 1 as discussed above. Park, Liu, Lee, and Gleeson do not teach after the first screen is woken up, the screen wake-up method further comprises: in response to performing a face recognition verification, turning on a camera on the same side as the first screen to perform a face.
	Gruhlke teaches after the first screen is woken up (Fig.6, step 605, detecting an authentication event such as a user interaction on a touch screen, e.g., para. [0051]), the screen wake-up method further comprises: in response to performing a face recognition verification, turning on a camera on the same side as the first screen to perform a face (Fig.6, step 630, the process 600 enables a facial recognition authentication function. A camera is activated to perform the facial recognition authentication, para. [0072], Fig.4C).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of controlling the display device as taught by Park, Liu, Lee, and Gleeson to include the teaching of Gruhlke of activating a camera to perform a facial recognition authentication after a display is activated. The motivation would have been in order to provide a secure authentication enabling a user to access to the device.
Regarding claim 18; Park, Liu, Lee, and Gleeson teach the screen wake-up device of claim 10 as discussed above. The limitation of claim 18 is substantially similar to claim 9. Thus, claim 18 is rejected based on the same analysis as claim 9 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao et al. (US Pub 2016/01274863 A1) discloses a method of detecting whether a terminal is inside of a pocket by comparing ambient light intensity with a predetermined light threshold (para. [0071]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691    

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691